DETAILED ACTION
Amendment received on April 20, 2021 has been acknowledged. Claims 1, 8 and 14 have been amended and entered. Therefore, claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 and March 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive.
Applicant argues:  “Nowhere does the cited art disclose one or more facial recognition cameras, disposed within the establishment, configured to provide images of guests within the establishment, as is recited in claim 1. Applicant has diligently searched each of the cited references and cannot find any teaching or suggestion that facial recognition cameras are disposed within an establishment to provide images of guests therein.”
Examiner respectfully disagrees in part.  The new claim amendment narrow the claimed invention by including a facial recognition camera capturing images within an establishment and comparing captured images to identify customers that are associated with a stored transaction profile.  Mossoba U.S. Patent #10,509,949 is combined with Fernandez, Campos and Fadli to teach the newly introduced claim limitations.
Applicant argues:  “…the cited art utterly fails to disclose wherein said images are correlated to registered and unregistered patrons to identify the patron along with said single universal guest record, as is recited in claim 1. “
Examiner respectfully disagrees in part.  As stated above, the newly introduced claim limitations narrows the scope of the claimed invention.  Mossoba U.S. Patent #10,509,949 is combined with Fernandez, Campos and Fadli to teach the newly introduced claim limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. U.S. Patent Application Publication 2015/0248696 in view of Campos et al. U.S. Patent Application Publication 2018/0192364 further in view of Mossoba U.S. Patent #10,509,949.
As per Claim 1, Fernandez et al. discloses an apparatus for identifying a patron of an establishment, the apparatus comprising: 
a personally identifiable information (PII) extraction processor, configured to receive inputs comprising transaction data corresponding to a transaction, wherein a portion of said transaction data comprises PII, and configured to extract said PII from said portion of said transaction data, and configured to employ said PII to generate PII transaction data and metadata corresponding to said transaction (pg.4, ¶ [0042] discusses the channel transaction manager receives transaction details from a POS device… variety of information, such as consumer identifying information (loyalty account number, payment card number, vendor tied to the loyalty account number, registered email address, registered phone number, name, address, and the like). It is noted that the transaction details can include a variety of other useful information, such as one or more of:  POS device identifier, time of day, day of week, calendar day, vendor identification supply goods or services relevant to the transaction, pricing information for the goods or services, available discounts, transaction communication session identifier, versioning information for the POS interface being accessed by the consumer for the transaction, and other information.  The consumer identifying information permits the channel transaction manager to locate profiling data (can also be referred to as a "profile" herein) for the consumer); and 
a PII link processor, configured to receive said PII transaction data and said metadata, and configured to analyze said PII transaction data and said metadata to generate a single universal guest record corresponding to said PII transaction data and said metadata, wherein said single universal guest record corresponds to the patron (pg.4, ¶ [0047] discusses the channel transaction manager aggregates multiple profiles associated with the consumer as the federated profile).
Fernandez et al. teaches a system that receives transaction details that include customer identifying information and additional transaction information such as time of day, which would represent metadata used to describe the transaction.  
Fernandez et al. further teaches using the collected information to aggregate multiple profiles corresponding to a consumer.
However, Fernandez et al. fails to explicitly state generating a single universal guest record that corresponds to the patron.
Campos et al. teaches generating a single universal guest record that corresponds to the patron (pg.4, ¶ [0041] discusses System 100 matches the phone number with a customer profile with the same phone number. In some implementations, more than one customer profile may be matched with the identity information, each containing some overlapping content (for example, the multiple customer profiles may contain the same phone number but different email addresses or different names.) In some implementations, upon matching the identity information with a customer profile, system 100 links the identities, i.e. the identity information and the customer profile. In this way, a unified customer profile, or unified identity, can gradually emerge over time based on one or more transactions with retailers and additional information captured about the customer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have generate a unified customer profile for a specific individual customer as in the improvement discussed in Campos et al., in the system executing the method of Fernandez et al. As in Campos et al., it is within the capabilities of one of ordinary skill in the art to use transaction and identifying information to generate a unified profile to Fernandez’s system and method with the predicted result of providing one or more individualized transaction messages sent to the customer via the preferred messaging channels as needed in Fernandez et al.	
Fernandez et al. teaches when a transaction for a customer is detected and transaction details are evaluated to obtain a federated customer profile that may span multiple channel communications… the transaction details, the customer profile, the tracked information, and other recorded interactions with the customer are accessible to the vendor for analysis, via a vendor interface. Abstract
Campos teaches providing individualized transaction messages within a retailer network. Identity information for a customer during a retailer transaction is received, then a database of customer profiles is accessed to match a customer profile with the identity information.  Abstract
However, the Fernandez-Campos combination fails to disclose one or more facial recognition cameras, disposed within the establishment, configured to provide images of guests within the establishment and wherein said images are correlated to registered and unregistered patrons to identify the patron along with a single universal guest record.
Mossoba teaches one or more facial recognition cameras, disposed within the establishment, configured to provide images of guests within the establishment (Col.4, lines 33-35 discusses the system may leverage the one or more cameras and facial recognition software to identify when the customer arrives (or is inside) the facility) and 
wherein said images are correlated to registered and unregistered patrons to identify the patron along with a single universal guest record (Col.7, lines 44-49 discusses when organization computing system 104 receives one or more streams of customer activity in facility 102, facial analysis agent 122 may query database 106 to compare facial features identified in the one or more streams of customer activity to one or more stored facial features 128…Col.10, lines 21-25 discusses organization computing system 104 may determine whether the customer is a returning customer to facility 102. For example, handler 118 may query database to retrieve all facilities 130 stored in database 106 and associated with customer account 126).
Mossoba teaches a system and method in which a customer profile includes facial features, facilities and account(s), the facial features distinguish the customer’s face and the facilities include a list of facilities visited by the customer that includes one or more particular transactions; thereby creating a profile that universally identifies the customer and segments the customer among a plurality of customers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have include cameras and facial recognition software to identify customers and provide a personalized retail experience as in the improvement discussed in Mossoba et al., in the system executing the method of the Fernandez and Campos combination. As in Mossoba et al., it is within the capabilities of one of ordinary skill in the art to include cameras within a retail facility to identify individual customers to provide a personalized retail experience with the predicted result of using cameras and facial recognition as needed in the Fernandez and Campos combination.
As per Claim 2, Fernandez et al. discloses the apparatus as recited in claim 1, wherein said inputs are received from one or more of a plurality of input channels (pg.3, ¶ [0027] discusses the channels 110 include channels tied to communications associated with: email HOA, Web-based activity (services over the Internet) 110B, a gaming device HOC, a Point-of-Service (POS) device 110D (Self-Service, Cashier manned, kiosk, etc.), a mobile device HOE, call centers HOF, digital signs HOG, and Television HOH).
As per Claim 3, Fernandez et al. discloses the apparatus as recited in claim 2, wherein said plurality of input channels comprises: 
a direct input channel, wherein said inputs are entered via an input source to a point-of-sale (POS) system (pg.2, ¶ [0020] discusses when the consumer interacts with a POS device 110D); 
a first-party input channel, wherein said inputs are entered via a first smart device application that is operably coupled to said POS system (pg.2, ¶ [0020] discusses the consumer may also use mobile devices HOE (phones, laptops, tablets, wearable processing devices, etc.) to access some web applications 110B or to access mobile applications associated with services, Delta®, Hertz®, Hilton®, and others); and 
a third-party input channel, wherein said inputs are entered via an application programming interface (API) that is operably coupled to said POS system, whereby a third-party application executing on a second smart device is enabled to place orders via said API (pg.2, ¶ [0023] discusses some or all portions of the vendor-facing interface can process on a POS device as an application that interacts with other aspects of the vendor interface manager on a server. In an embodiment, the vendor interface manager includes some processing available to vendors through automated applications as API calls).
As per Claim 4, Fernandez et al. discloses the apparatus as recited in claim 3, wherein said inputs are entered through said first-party channel via a web-based interface to said POS system (pg.6, ¶ [0060] discusses the vendor interface manager interacts with a vendor using a Graphical User Interface (GUI) to define the first actions, such as a browser-based vendor-facing interface).
As per Claim 5, Fernandez et al. disclose the apparatus as recited in claim 8. However, Fernandez et al. is silent regarding wherein said PII link processor is configured employ statistical algorithms to analyze said PII transaction data and said metadata to generate said universal guest record.
Campos et al. teaches wherein said PII link processor is configured employ statistical algorithms to analyze said PII transaction data and said metadata to generate said universal guest record (pg.7, ¶ [0065] discusses system 100 applies the attribute sets 651 of customers, and potentially their location patterns 641, to the predictive model 621 to generated the predicted item-related activities 655, and then computes the statistical prediction error 657 from the difference between the observed item-related activities 653 and the predicted item-related activities 655. In some implementations, one or more machine learning algorithms 659 are applied to train the predictive model 621 to reduce the statistical prediction error 657 or reduce another measurement of prediction errors).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Fernandez et al., to include a statistical prediction error when identifying customers as taught by Fernandez et al., to provide an individualized transaction messages within a retailer network. Abstract
As per Claim 6. The apparatus as recited in claim 5, wherein said PII link processor may additionally employ said PII transaction data to access additional associated PII stored in historical transaction records (pg.4, ¶ [0042] discusses the consumer identifying information permits the channel transaction manager to locate profiling data (can also be referred to as a "profile" herein) for the consumer…pg.1, ¶ [0016] discusses "profile" includes a variety of information tied to a consumer. Some of this information includes, by way of example only, transaction history).
As per Claim 8, Fernandez et al. discloses an apparatus for identifying a patron of an establishment, the apparatus comprising: 
a personally identifiable information (PII) extraction processor, configured to receive inputs comprising transaction data corresponding to a transaction, wherein a portion of said transaction data comprises PII, and configured to extract said PII from said portion of said transaction data, and configured to employ said PII to generate PII transaction data and metadata corresponding to said transaction (pg.4, ¶ [0042] discusses the channel transaction manager receives transaction details from a POS device… variety of information, such as consumer identifying information (loyalty account number, payment card number, vendor tied to the loyalty account number, registered email address, registered phone number, name, address, and the like). It is noted that the transaction details can include a variety of other useful information, such as one or more of:  POS device identifier, time of day, day of week, calendar day, vendor identification supply goods or services relevant to the transaction, pricing information for the goods or services, available discounts, transaction communication session identifier, versioning information for the POS interface being accessed by the consumer for the transaction, and other information.  The consumer identifying information permits the channel transaction manager to locate profiling data (can also be referred to as a "profile" herein) for the consumer); and 
a PII link processor, configured to receive said PII transaction data and said metadata, and configured to analyze said PII transaction data and said metadata to generate a single universal guest record corresponding to said PII transaction data and said metadata, wherein said single universal guest record corresponds to the patron (pg.4, ¶ [0047] discusses the channel transaction manager aggregates multiple profiles associated with the consumer as the federated profile).
Fernandez et al. teaches a system that receives transaction details that include customer identifying information and additional transaction information such as time of day, which would represent metadata used to describe the transaction.  
Fernandez et al. further teaches using the collected information to aggregate multiple profiles corresponding to a consumer.
However, Fernandez et al. fails to explicitly state generating a single universal guest record that corresponds to the patron and a guest inference processor, disposed within a backend server that is part of a point-of-sale (POS) system.
Campos et al. teaches generating a single universal guest record that corresponds to the patron (pg.4, ¶ [0041] discusses System 100 matches the phone number with a customer profile with the same phone number. In some implementations, more than one customer profile may be matched with the identity information, each containing some overlapping content (for example, the multiple customer profiles may contain the same phone number but different email addresses or different names.) In some implementations, upon matching the identity information with a customer profile, system 100 links the identities, i.e. the identity information and the customer profile. In this way, a unified customer profile, or unified identity, can gradually emerge over time based on one or more transactions with retailers and additional information captured about the customer).
Campos et al. further teaches a guest inference processor, disposed within a backend server that is part of a point-of-sale (POS) system, said guest inference processor (pg.4, ¶ [0041] discusses once the identities are linked, system 100 can further make inferences based on the unified identity, including potentially predictive analysis and/or machine learning via the machine learning and predictive engine 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have generate a unified customer profile for a specific individual customer as in the improvement discussed in Campos et al., in the system executing the method of Fernandez et al. As in Campos et al., it is within the capabilities of one of ordinary skill in the art to use transaction and identifying information to generate a unified profile by using a machine learning and predictive engine to Fernandez’s system and method with the predicted result of providing one or more individualized transaction messages sent to the customer via the preferred messaging channels as needed in Fernandez et al.
Fernandez et al. teaches when a transaction for a customer is detected and transaction details are evaluated to obtain a federated customer profile that may span multiple channel communications… the transaction details, the customer profile, the tracked information, and other recorded interactions with the customer are accessible to the vendor for analysis, via a vendor interface. Abstract
Campos teaches providing individualized transaction messages within a retailer network. Identity information for a customer during a retailer transaction is received, then a database of customer profiles is accessed to match a customer profile with the identity information.  Abstract
However, the Fernandez-Campos combination fails to disclose one or more facial recognition cameras, disposed within the establishment, configured to provide images of guests within the establishment and wherein said guest inference processor correlates said images to registered and unregistered patrons to identify the patron along with a single universal guest record.
Mossoba teaches one or more facial recognition cameras, disposed within the establishment, configured to provide images of guests within the establishment (Col.4, lines 33-35 discusses the system may leverage the one or more cameras and facial recognition software to identify when the customer arrives (or is inside) the facility) and 
wherein said guest inference processor correlates said images to registered and unregistered patrons to identify the patron along with a single universal guest record1 (Col.7, lines 44-49 discusses when organization computing system 104 receives one or more streams of customer activity in facility 102, facial analysis agent 122 may query database 106 to compare facial features identified in the one or more streams of customer activity to one or more stored facial features 128…Col.10, lines 21-25 discusses organization computing system 104 may determine whether the customer is a returning customer to facility 102. For example, handler 118 may query database to retrieve all facilities 130 stored in database 106 and associated with customer account 126).
Mossoba teaches a system and method in which a customer profile includes facial features, facilities and account(s), the facial features distinguish the customer’s face and the facilities include a list of facilities visited by the customer that includes one or more particular transactions; thereby creating a profile that universally identifies the customer and segments the customer among a plurality of customers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have include cameras and facial recognition software to identify customers and provide a personalized retail experience as in the improvement discussed in Mossoba et al., in the system executing the method of the Fernandez and Campos combination. As in Mossoba et al., it is within the capabilities of one of ordinary skill in the art to include cameras within a retail facility to identify individual customers to provide a personalized retail experience with the predicted result of using cameras and facial recognition as needed in the Fernandez and Campos combination.
As per Claim 9, Fernandez et al. discloses the apparatus as recited in claim 8, wherein said inputs are received from one or more of a plurality of input channels (pg.3, ¶ [0027] discusses the channels 110 include channels tied to communications associated with: email HOA, Web-based activity (services over the Internet) 110B, a gaming device HOC, a Point-of-Service (POS) device 110D (Self-Service, Cashier manned, kiosk, etc.), a mobile device HOE, call centers HOF, digital signs HOG, and Television HOH).
As per Claim 10, Fernandez et al. discloses the apparatus as recited in claim 9, wherein said plurality of input channels comprises: 
a direct input channel, wherein said inputs are entered via an input source to a point-of-sale (POS) system (pg.2, ¶ [0020] discusses when the consumer interacts with a POS device 110D); 
a first-party input channel, wherein said inputs are entered via a first smart device application that is operably coupled to said POS system (pg.2, ¶ [0020] discusses the consumer may also use mobile devices HOE (phones, laptops, tablets, wearable processing devices, etc.) to access some web applications 110B or to access mobile applications associated with services, Delta®, Hertz®, Hilton®, and others); and 
a third-party input channel, wherein said inputs are entered via an application programming interface (API) that is operably coupled to said POS system, whereby a third-party application executing on a second smart device is enabled to place orders via said API (pg.2, ¶ [0023] discusses some or all portions of the vendor-facing interface can process on a POS device as an application that interacts with other aspects of the vendor interface manager on a server. In an embodiment, the vendor interface manager includes some processing available to vendors through automated applications as API calls).
As per Claim 11, Fernandez et al. discloses the apparatus as recited in claim 10, wherein said inputs are entered through said first-party channel via a web-based interface to said POS system (pg.6, ¶ [0060] discusses the vendor interface manager interacts with a vendor using a Graphical User Interface (GUI) to define the first actions, such as a browser-based vendor-facing interface).
As per Claim 12, Fernandez et al. disclose the apparatus as recited in claim 8. However, Fernandez et al. is silent regarding wherein said PII link processor is configured employ statistical algorithms to analyze said PII transaction data and said metadata to generate said universal guest record.
Campos et al. teaches wherein said PII link processor is configured employ statistical algorithms to analyze said PII transaction data and said metadata to generate said universal guest record (pg.7, ¶ [0065] discusses system 100 applies the attribute sets 651 of customers, and potentially their location patterns 641, to the predictive model 621 to generated the predicted item-related activities 655, and then computes the statistical prediction error 657 from the difference between the observed item-related activities 653 and the predicted item-related activities 655. In some implementations, one or more machine learning algorithms 659 are applied to train the predictive model 621 to reduce the statistical prediction error 657 or reduce another measurement of prediction errors).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Fernandez et al., to include a statistical prediction error when identifying customers as taught by Fernandez et al., to provide an individualized transaction messages within a retailer network. Abstract
As per Claim 14, Fernandez et al., discloses a method for identifying a patron of an establishment, the method comprising:
receiving inputs comprising transaction data corresponding to a transaction (pg.4, ¶ [0042] discusses the channel transaction manager receives transaction details from a POS device (POS 11 OD of the FIG. 1) that a consumer is accessing during the transaction), 
wherein a portion of the transaction data comprises personally identifiable information (PII) (pg.4, ¶ [0042] discusses the transaction details can include a variety of information, such as consumer identifying information (loyalty account number, payment card number, vendor tied to the loyalty account number, registered email address, registered phone number, name, address, and the like), and 
extracting the PII from the portion of the transaction data, and employing the PII to generate PII transaction data and metadata corresponding to the transaction (pg.4, ¶ [0042] discusses the consumer identifying information permits the channel transaction manager to locate profiling data (can also be referred to as a "profile" herein) for the consumer); and 
analyzing the PII transaction data and the metadata to generate a single universal guest record corresponding to the PII transaction data and the metadata, wherein the single universal guest record corresponds to the patron (pg.4, ¶ [0045] discusses the channel transaction manager federates or aggregates a profile for a consumer associated with the transaction).
Fernandez et al. teaches a system that receives transaction details that include customer identifying information and additional transaction information such as time of day, which would represent metadata used to describe the transaction.  
Fernandez et al. further teaches using the collected information to aggregate multiple profiles corresponding to a consumer.
However, Fernandez et al. fails to explicitly state generating a single universal guest record that corresponds to the patron.
Campos et al. teaches generating a single universal guest record that corresponds to the patron (pg.4, ¶ [0041] discusses System 100 matches the phone number with a customer profile with the same phone number. In some implementations, more than one customer profile may be matched with the identity information, each containing some overlapping content (for example, the multiple customer profiles may contain the same phone number but different email addresses or different names.) In some implementations, upon matching the identity information with a customer profile, system 100 links the identities, i.e. the identity information and the customer profile. In this way, a unified customer profile, or unified identity, can gradually emerge over time based on one or more transactions with retailers and additional information captured about the customer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have generate a unified customer profile for a specific individual customer as in the improvement discussed in Campos et al., in the system executing the method of Fernandez et al. As in Campos et al., it is within the capabilities of one of ordinary skill in the art to use transaction and identifying information to generate a unified profile to Fernandez’s system and method with the predicted result of providing one or more individualized transaction messages sent to the customer via the preferred messaging channels as needed in Fernandez et al.
Fernandez et al. teaches when a transaction for a customer is detected and transaction details are evaluated to obtain a federated customer profile that may span multiple channel communications… the transaction details, the customer profile, the tracked information, and other recorded interactions with the customer are accessible to the vendor for analysis, via a vendor interface. Abstract
Campos teaches providing individualized transaction messages within a retailer network. Identity information for a customer during a retailer transaction is received, then a database of customer profiles is accessed to match a customer profile with the identity information.  Abstract
However, the Fernandez-Campos combination fails to disclose one or more facial recognition cameras, disposed within the establishment, configured to provide images of guests within the establishment and wherein said guest inference processor correlates said images to registered and unregistered patrons to identify the patron along with a single universal guest record.
Mossoba teaches one or more facial recognition cameras, disposed within the establishment, configured to provide images of guests within the establishment (Col.4, lines 33-35 discusses the system may leverage the one or more cameras and facial recognition software to identify when the customer arrives (or is inside) the facility) and 
Correlating the images to registered and unregistered patrons to identify the patron along with a single universal guest record (Col.7, lines 44-49 discusses when organization computing system 104 receives one or more streams of customer activity in facility 102, facial analysis agent 122 may query database 106 to compare facial features identified in the one or more streams of customer activity to one or more stored facial features 128…Col.10, lines 21-25 discusses organization computing system 104 may determine whether the customer is a returning customer to facility 102. For example, handler 118 may query database to retrieve all facilities 130 stored in database 106 and associated with customer account 126).
Mossoba teaches a system and method in which a customer profile includes facial features, facilities and account(s), the facial features distinguish the customer’s face and the facilities include a list of facilities visited by the customer that includes one or more particular transactions; thereby creating a profile that universally identifies the customer and segments the customer among a plurality of customers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have include cameras and facial recognition software to identify customers and provide a personalized retail experience as in the improvement discussed in Mossoba et al., in the system executing the method of the Fernandez and Campos combination. As in Mossoba et al., it is within the capabilities of one of ordinary skill in the art to include cameras within a retail facility to identify individual customers to provide a personalized retail experience with the predicted result of using cameras and facial recognition as needed in the Fernandez and Campos combination.
As per Claim 15, Fernandez et al., discloses the method as recited in claim 14, wherein the inputs are received from one or more of a plurality of input channels (pg.3, ¶ [0027] discusses the channels 110 include channels tied to communications associated with: email HOA, Web-based activity (services over the Internet) 110B, a gaming device HOC, a Point-of-Service (POS) device 110D (Self-Service, Cashier manned, kiosk, etc.), a mobile device HOE, call centers HOF, digital signs HOG, and Television HOH).
As per Claim 16, Fernandez et al. discloses the method as recited in claim 15, wherein the plurality of input channels comprises: 
a direct input channel, wherein said inputs are entered via an input source to a point-of-sale (POS) system (pg.2, ¶ [0020] discusses when the consumer interacts with a POS device 110D); 
a first-party input channel, wherein said inputs are entered via a first smart device application that is operably coupled to said POS system (pg.2, ¶ [0020] discusses the consumer may also use mobile devices HOE (phones, laptops, tablets, wearable processing devices, etc.) to access some web applications 110B or to access mobile applications associated with services, Delta®, Hertz®, Hilton®, and others); and 
a third-party input channel, wherein said inputs are entered via an application programming interface (API) that is operably coupled to said POS system, whereby a third-party application executing on a second smart device is enabled to place orders via said API (pg.2, ¶ [0023] discusses some or all portions of the vendor-facing interface can process on a POS device as an application that interacts with other aspects of the vendor interface manager on a server. In an embodiment, the vendor interface manager includes some processing available to vendors through automated applications as API calls).
As per Claim 17, Fernandez et al. discloses the method as recited in claim 16, wherein the inputs are entered through the first-party channel via a web-based interface to the POS system (pg.6, ¶ [0060] discusses the vendor interface manager interacts with a vendor using a Graphical User Interface (GUI) to define the first actions, such as a browser-based vendor-facing interface).
As per Claim 18, Fernandez et al. disclose the apparatus as recited in claim 8. However, Fernandez et al. is silent regarding wherein said PII link processor is configured employ statistical algorithms to analyze said PII transaction data and said metadata to generate said universal guest record.
Campos et al. teaches wherein said PII link processor is configured employ statistical algorithms to analyze said PII transaction data and said metadata to generate said universal guest record (pg.7, ¶ [0065] discusses system 100 applies the attribute sets 651 of customers, and potentially their location patterns 641, to the predictive model 621 to generated the predicted item-related activities 655, and then computes the statistical prediction error 657 from the difference between the observed item-related activities 653 and the predicted item-related activities 655. In some implementations, one or more machine learning algorithms 659 are applied to train the predictive model 621 to reduce the statistical prediction error 657 or reduce another measurement of prediction errors).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Fernandez et al., to include a statistical prediction error when identifying customers as taught by Fernandez et al., to provide an individualized transaction messages within a retailer network. Abstract
As per Claim 19, Fernandez et al. discloses the method as recited in claim 18, wherein said analyzing further comprises employing the PII transaction data to access additional associated PII stored in historical transaction records (pg.4, ¶ [0042] discusses the consumer identifying information permits the channel transaction manager to locate profiling data (can also be referred to as a "profile" herein) for the consumer…pg.1, ¶ [0016] discusses "profile" includes a variety of information tied to a consumer. Some of this information includes, by way of example only, transaction history).

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. U.S. Patent Application Publication 2015/0248696 in view of Campos et al. U.S. Patent Application Publication 2018/0192364 in view of Mossoba et al. U.S. Patent #10,509,949 further in view of Fadli U.S. Patent Application Publication 2017/0083916.
As per Claim 7, Fernandez et al. and Campos et al. disclose the claimed invention.  However, Fernandez et al., and Campos et al., are silent regarding wherein said PII link processor is configured to employ a graph-based algorithm to disambiguate two or more individuals corresponding to said PII transaction data into said single universal guest record corresponding to the patron.
Fadli teaches a graph-based algorithm to disambiguate two or more individuals corresponding to said PII transaction data into said single universal guest record corresponding to the patron (pg.5, ¶[0046] discusses deterministic graphical models rely on personally identifiable information to make device matches such as an email address when a person logs in into a mobile app and/or website…¶ [0047] discusses This analysis may create graph-based representations and lookalike matches between connected devices and other IDs or the customer online "persona" generally. The Bayesian networks and SVMs described herein and in relation to FIG. 5 are used by the system 100 and method 600 to express probabilistic information on the universal ID 128 via graphical models 20).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of the Fernandez et al.,-Campos et al. combination to include a graphical model to generate a universal identification as taught by Fadli, to provide a universal identification graph algorithm that connects identities across computing devices and digital channels to one customer. Abstract
As per Claim 13, Fernandez et al. and Campos et al. disclose the claimed invention.  However, Fernandez et al., and Campos et al., are silent regarding wherein said PII link processor is configured to employ a graph-based algorithm to disambiguate two or more individuals corresponding to said PII transaction data into said single universal guest record corresponding to the patron.
Fadli teaches a graph-based algorithm to disambiguate two or more individuals corresponding to said PII transaction data into said single universal guest record corresponding to the patron (pg.5, ¶[0046] discusses deterministic graphical models rely on personally identifiable information to make device matches such as an email address when a person logs in into a mobile app and/or website…¶ [0047] discusses This analysis may create graph-based representations and lookalike matches between connected devices and other IDs or the customer online "persona" generally. The Bayesian networks and SVMs described herein and in relation to FIG. 5 are used by the system 100 and method 600 to express probabilistic information on the universal ID 128 via graphical models 20).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of the Fernandez et al.,-Campos et al. combination to include a graphical model to generate a universal identification as taught by Fadli, to provide a universal identification graph algorithm that connects identities across computing devices and digital channels to one customer. Abstract
As per Claim 20, Fernandez et al. and Campos et al. disclose the claimed invention.  However, Fernandez et al., and Campos et al., are silent regarding wherein said PII link processor is configured to employ a graph-based algorithm to disambiguate two or more individuals corresponding to said PII transaction data into said single universal guest record corresponding to the patron.
Fadli teaches a graph-based algorithm to disambiguate two or more individuals corresponding to said PII transaction data into said single universal guest record corresponding to the patron (pg.5, ¶[0046] discusses deterministic graphical models rely on personally identifiable information to make device matches such as an email address when a person logs in into a mobile app and/or website…¶ [0047] discusses This analysis may create graph-based representations and lookalike matches between connected devices and other IDs or the customer online "persona" generally. The Bayesian networks and SVMs described herein and in relation to FIG. 5 are used by the system 100 and method 600 to express probabilistic information on the universal ID 128 via graphical models 20).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of the Fernandez et al.,-Campos et al. combination to include a graphical model to generate a universal identification as taught by Fadli, to provide a universal identification graph algorithm that connects identities across computing devices and digital channels to one customer. Abstract

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
    

    
        1 Examiner notes, Mossoba does not explicitly disclose a guest inference processor, however the system and method of Mossoba performs the functions of a guest inference processor, by inferring the identity of a customer among a plurality of customer profiles to specifically identify a single specific customer based on facial recognition and transaction profile.